     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA ADVOCACY OFFICE;                      )
M.J.; K.H., on behalf of themselves and       )
others similarly situated,                    )
                                              )
      Plaintiffs,                             )
                                              )    CIVIL ACTION FILE NO.
v.                                            )    1:19-CV-01634-WMR-JFK
                                              )
THEODORE JACKSON, in his official             )
capacity as Sheriff of Fulton County;         )
MARK ADGER, in his official capacity          )
as Chief Jailer;                              )
MEREDIETH LIGHTBOURNE, in her                 )
official capacity as Medical Director;        )
TYNA TAYLOR, in her official                  )
Capacity as Detention Captain;                )
PEARLIE YOUNG, in her official                )
Capacity as Detention Lieutenant,             )
                                              )
      Defendants.                             )
                                              )

      DEFENDANTS’ MOTION FOR RECONSIDERATION, OR
 ALTERNATIVELY, STAY OF PRELIMINARY INJUNCTION PENDING
      ISSUANCE OF PARTICULARIZED FINDINGS OF FACT

       I.     PROCEDURAL HISTORY AND STATEMENT OF FACTS

      Plaintiffs allege, pursuant to 42 U.S.C. § 1983, that Defendants Sheriff

Theodore “Ted” Jackson, in his official capacity as Sheriff of Fulton County, Mark

Adger, in his official capacity as Chief Jailer of the Fulton County Jail, Meredieth

                                          1
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 2 of 22




Lightbourne, in her official capacity as Medical Director, Tyna Taylor, in her

official capacity as Detention Captain, and Pearlie Young, in her official capacity

as Detention Lieutenant, have violated the Eighth and Fourteenth Amendments

under the United States Constitution by housing certain inmates with psychiatric

disabilities in solitary confinement.      Plaintiffs also allege violations of the

Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973.

Relevant factual and procedural history are provided in Defendants’ underlying

Opposition to Plaintiffs’ Motion for Preliminary Injunction, as well as in the

Court’s July 23, 2019 Order granting Plaintiffs’ Motion for Preliminary Injunction.

      Plaintiffs filed their motion for preliminary injunction on May 7, 2019.

(Doc. 16).    Evidentiary hearings were held on July 15, 18, and 19, 2019.

Following closing arguments on July 23, 2019, the Court issued its Order,

indicating that it would make the “‘particularized findings required by 18 U.S.C. §

3626(a)(2) in a subsequent order.” (See Doc. 65 at 5, n. 1). The Court’s order

included the following relief:

      1. Defendants were ordered to develop, within 7 days of the entry of the

         Order, a system to track each detainee’s out-of-cell time within B, C, and

         G pods and to permit each detainee at least one hour of recreation time

         and 2 hours of free time daily;

                                           2
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 3 of 22




      2. Defendants were ordered to offer, within 30 days of the entry of the

         Order, at least four hours out-of-cell time to each woman assigned to B,

         C, or G pods at least five days a week, with at least one hour to include

         outdoor recreation or indoor gym time;

      3. Defendants were ordered to establish and file with the Court, within 30

         days of the entry of the Order, a written plan to provide sanitary

         conditions of confinement and out-of-cell therapeutic activities to each

         detainee assigned to the B, C, and G pods on at least 5 days a week; and

      4. For each detainee denied out-of-cell time “where doing so is necessary to

         prevent an immediate and substantial risk of serious harm to a person,”

         Defendants were ordered to provide documentation including the name

         of the detainee, date, and reason for the denial, with no inmate to be

         denied out-of-cell time for a period greater than 24 hours.

The Court further specified that inadequate staffing would not excuse Defendants’

non-compliance with the preliminary injunction.

      This Motion for Reconsideration now follows.




                                         3
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 4 of 22




        II.     LEGAL ARGUMENT

   A.         Standard for Reconsideration

        “The only grounds for granting [a Rule 59] motion are newly-discovered

evidence or manifest errors of law or fact.” In re Kellogg, 197 F.3d 1116, 1119

(11th Cir. 1999). “[A] Rule 59(e) motion [cannot be used] to relitigate old matters,

raise argument or present evidence that could have been raised prior to the entry of

judgment.” Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763

(11th Cir. 2005). For a court to reconsider its prior judgment, the moving party

must present facts or law of a “strongly convincing nature” that would induce a

court to reverse its prior decision. Burger King Corp. v. Ashland Equities, Inc.,

181 F. Supp. 2d 1366, 1370 (S.D. Fla. 2002) (citing Sussman v. Salem Saxon &

Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla 1994)). Three major grounds justify

reconsideration: “(1) an intervening change in the controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or prevent

manifest injustice.” Burger King, 181 F. Supp. 2d at 1369.

        Here, reconsideration is appropriate under the third of these grounds because

Plaintiffs failed to satisfy the four-factor test for granting a preliminary injunction.

Additionally, the relief the Court has granted does not comply with the heightened

standard under the Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626,

                                           4
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 5 of 22




insofar as it exceeds the minimum level of intrusion necessary to correct the

violation of a federal right.

             B. Plaintiffs Did Not Meet All Four Prongs Necessary for
                Preliminary Injunctive Relief

      A preliminary injunction is an extraordinary and drastic remedy. See Munaf

v. Geren, 553 U.S. 674, 689-90 (2008). In order for a preliminary injunction to be

granted, a plaintiff must satisfy the following four factors: (1) reasonable

probability of eventual success on the merits; (2) irreparable injury by denial of the

relief; (3) the preliminary relief will not result in even greater harm to the

nonmoving party; and (4) the relief is in the public interest.         Wreal, LLC v.

Amazon.com, Inc., 840 F.3d 1244, 1247 (11th Cir. 2016); Siegel v. LePore, 234

F.3d 1163, 1176 (11th Cir. 2000) (en banc).           Plaintiffs bear the “burden of

persuasion” to clearly establish all four of these prerequisites. See Siegel, 234 F.3d

at 1176 (citing McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.

1998)). In prisoner cases, courts must also consider the PLRA, which directs

courts to give “substantial weight to any adverse impact on the public safety or the

operation of a criminal justice system caused by the preliminary relief.” 18 U.S.C.

§ 3626(a)(2).

      Prospective relief under the PLRA must “extend no further than necessary to

correct the violation of the Federal right of a particular plaintiff or plaintiffs,” and
                                           5
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 6 of 22




may only be approved if it is “narrowly drawn, extends no further than necessary

to correct the violation of the Federal right, and is the least intrusive means

necessary to correct the violation of the Federal right.” 18 U.S.C. § 3626(a)(1).

Likewise, the PLRA provides that a preliminary injunction must be “narrowly

drawn, extend[] no further than necessary to correct the harm the court finds

requires preliminary relief, and be the least intrusive means necessary to correct

that harm,” with the further restriction that “[p]reliminary injunctive relief shall

automatically expire on the date that is 90 days after its entry, unless the court

makes the findings required under subsection (a)(1) for the entry of prospective

relief and makes the order final before the expiration of the 90-day period.” Id. §

3626(a)(2); United States v. Sec’y, Fla. Dep’t of Corr., 778 F.3d 1223, 1228 (11th

Cir. 2015) (unless renewed, the preliminary injunction will automatically expire

“unless the district court does two things”—(1) makes “particularized findings,”

and (2) makes the order final before the 90 days expire).

      Here, the Court’s July 23, 2019 Order clearly erred when it stated that

Plaintiffs satisfied the four factors for granting a preliminary injunction because it

did not make any specific findings related to the probability of eventual success on

the merits (the Court merely indicated that Plaintiffs had established a likelihood of

success on the merits with respect to their Eighth Amendment deliberate

                                          6
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 7 of 22




indifference claim, and also with respect to their claim that they were denied equal

access to services and programs in the jail based on their disability), irreparable

injury, the balance of harm, or the public interest. The Court’s Order also did not

delineate how the relief it provided was tailored to meet the more stringent PLRA

requirements.

   1. Plaintiffs Failed to Establish A Likelihood of Success on the Merits on
      Either their Eighth Amendment Deliberate Indifference Claim or their
      Equal Protection Claim.

      The Court’s July 23, 2019 Order did not set out a factual basis for its

determination that Plaintiffs were likely to succeed on the merits, nor does it

appear from the evidence presented that there was evidence to support the

conclusion that Plaintiffs are likely to prevail on their Eighth Amendment or Equal

Protection claims. The evidence presented at the preliminary injunction hearing

concerning the conditions of confinement did not rise to the level of cruel and

unusual punishment in violation of the Eighth Amendment. Where a plaintiff’s

§ 1983 claim challenges the conditions of her confinement, she must show that a

“prison official’s act or omission has resulted in the denial of ‘the minimal

civilized measure of life’s necessities.’” Farmer v. Brennan, 511 U.S. 825, 834,

(1994). In addition, manifest injustice results from plaintiffs’ failure to prove that

the defendants acted with a “sufficiently culpable state of mind.”        Id. at 834

                                          7
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 8 of 22




(citation omitted). “In prison-conditions cases that state of mind is one of

‘deliberate indifference’ to inmate health or safety. . . .” Id.

      Here, evidence of the conditions at the jail presented at the preliminary

injunction hearing did not satisfy the objective component of an Eighth

Amendment conditions-of-confinement claim. Segregated confinement, in and of

itself, does not violate the Eighth Amendment. Ford v. Board of Managers, 407

F.2d 937, 940 (3d Cir. 1969). “The Eighth Amendment prohibits punishments that

involve the unnecessary and wanton infliction of pain, are grossly disproportionate

to the severity of the crime for which an inmate was imprisoned, or are totally

without penological justification.” Caldwell v. Miller, 790 F.2d 589, 600 (7th Cir.

1986), citing Rhodes v. Chapman, 452 U.S. 337, 346 (1981). See also Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (“[E]xtreme deprivations are required to make out

a conditions-of-confinement claim. Because routine discomfort is part of the

penalty that criminal offenders pay for their offenses against society, only those

deprivations denying the minimal civilized measure of life’s necessities are

sufficiently grave to form the basis of an Eighth Amendment violation.”) (citations

and internal quotes omitted).

      There also is no clearly established right to recreation time of any specific

duration. In Bass v. Perrin, 170 F.3d 1312, 1317 (11th Cir. 1999), the Eleventh

                                            8
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 9 of 22




Circuit held that “the complete denial to the plaintiffs of outdoor exercise, although

harsh, did not violate the Eighth Amendment” because there was a penological

justification for keeping the plaintiffs in solitary confinement. With respect to

claims of unconstitutional conditions and/or equal protection claims relating to

efforts to offer treatment to mentally ill inmates, the Court ignored that pre-trial

detainees generally cannot be forced to take medication, as well as testimony by

both Cornelius Henderson of NaphCare, Inc. and Col. Adger concerning the

female mental health inmates’ refusal to take medication.1 The evidence showed

that this refusal is what results in some inmates’ inability to participate in out-of-

cell recreational activities.

       In addition, the Court apparently failed to take into consideration the

relatively short average duration of confinement at the Union City Jail.          The

evidence established that the inmates—whose average length of incarceration,

according to Col. Adger’s testimony, was four days—were given out-of-cell time

approximately 8-12 times per month. (See Doc. 15-1 at 5-6.) This is in marked

contrast to the facts in Quintanilla v. Bryson, 730 F. App’x 738, 747 (11th Cir.

2018), where allegations of a prison inmate’s “near-constant” exposure to


1
  Defendants are currently in the process of procuring the transcript of the
preliminary injunction hearing. Defendants will supplement the instant motion
with specific citations to the record upon their receipt of the transcript.
                                          9
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 10 of 22




unhygienic conditions in an isolation cell over the course of two years, while

“denied adequate food, exercise, and human contact” stated an Eighth Amendment

violation.

      Evidence concerning the sanitary conditions in the mental health pods also

did not establish an Eighth Amendment violation. Indeed, federal courts have

routinely held that temporary exposure to unsanitary conditions does not constitute

an Eighth Amendment violation. See Alfred v. Bryant, 378 F. App’x 977, 980

(11th Cir. 2010) (citations omitted).      While Plaintiffs presented photographs

purporting to depict unsanitary conditions in the jail, there was no indication of the

amount of time the unsanitary conditions were allowed to persist. Moreover,

“courts within the Eleventh Circuit have repeatedly refused to find Eighth

Amendment violations based on short term unavailability of traditional toilets with

or without ideal water pressure, or exposure to overflowing toilets.” Newton v.

Huffman, No. CV 113-191, 2015 WL 5042253, at *6 (S.D. Ga. Aug. 25, 2015)

(compiling cases).

       Based on the evidence presented at the preliminary injunction hearing,

inmates are not deprived of human interaction without penological justification by

virtue of their placement in the mental health pods. The evidence of penological

justification was provided by Col. Adger, among others, who testified that inmates

                                         10
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 11 of 22




with severe psychological and behavioral issues require significant, detailed

attention, and often are unable to interact with other inmates. (See Doc. 26-1

(Adger Decl.) ¶ 12). The Complaint in this case pleads that inmates such as named

Plaintiffs M.J. and K.H. suffer from such debilitating mental health conditions that

they frequently soil themselves, (Doc. 1, ¶ 106), experience hallucinations, (Doc.

1, ¶ 114), engage in self-harm, (Doc. 1, ¶ 116), and destroy their clothing (Doc. 1,

¶ 118). Even so, the conditions of their confinement are unlike those described in

Wilkinson v. Austin, 545 U.S. 209, 214 (2005), where isolation units included cells

that had solid metal doors with metal strips along their sides and bottoms which

prevented any communication through the cell doors. To the extent that Plaintiffs

were deprived of the ability to communicate with other inmates, such deprivation

was not “totally without penological justification,” as testified to by Cornelius

Henderson and Col. Adger. Caldwell, 790 F.2d at 600. Further, the evidence

showed that Fulton County Jail personnel regularly conduct security rounds on a

daily basis, and that a mental health counselor periodically visits the mental health

inmates. (Adger Decl. ¶ 5). Simply put, courts “cannot assume…that prison

officials are insensitive to the requirements of the Constitution or to the perplexing

sociological problems of how best to achieve the goals of the penal function in the

criminal justice system.” Id. (citing Rhodes, 452 U.S. at 346).

                                         11
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 12 of 22




      In Sterling v. Smith, No. CV606-103, 2007 WL 781274 (S.D. Ga. Mar. 8,

2007), the district court found that allegations of deliberate indifference to a

prisoner’s “need for reasonably adequate sanitary conditions and the excessive risk

to [his] mental health by subjecting him to ‘excessive’ noise and prisoners who

project feces and bodily fluid out of their cells” were insufficient to state a

deliberate indifference claim. See id. at *4. See also McNatt v. Unit Manager

Parker, 2000 WL 307000, *4 (D.Conn.2000) (Eighth Amendment generally not

violated where unsanitary conditions are temporary) (citing, inter alia, Harris v.

Fleming, 839 F.2d 1232, 1235 (7th Cir.1988) (allegations that inmates denied toilet

paper for five days and soap, toothpaste and toothbrush for ten days, insufficient)

and Martin v. Lane, 766 F. Supp. 641, 648 (N.D. Ill. 1991) (deprivation of laundry

services and sanitary and hygienic living conditions for between three and eighteen

days not actionable).) Here, without specifying the constitutional violation that it

supposedly is addressing, it is impossible to know whether the preliminary

injunctive order permissibly found a likelihood of success on the merits of

Plaintiffs’ claims or, as discussed in more detail below, whether the remedy it

fashioned was adequately tailored to the constitutional violation.

      Finally, with respect to Plaintiffs’ claims based on Eighth Amendment

standards, the Court apparently did not consider evidence of remedial measures

                                         12
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 13 of 22




undertaken at the jail.    At the preliminary injunction hearing, Deputy Louise

Crowder testified that since April, 2019, she has personally been assigned to

oversee efforts to ensure that female mental health inmates are able to leave their

cells at least once a day, and that she has taken charge of the out-of-cell

documentation system. Col. Adger testified about ongoing meetings regarding the

mental health stabilization unit, requests for additional funding, as well as efforts at

physical remediation of the jail, including painting and rust removal. Adger also

testified about the reasons for plumbing problems at the jail, which include inmates

deliberately clogging sinks and toilets.

      Plaintiffs also did not establish a likelihood of success as to their equal

protection claims. The services provided to the men at the Fulton County Jail are

provided solely by and through a contract between Emory University and the

Georgia Department of Behavioral Health and Developmental Disabilities

(DBHDD), which has the responsibility of restoring competency pursuant to

O.C.G.A. § 17-7-130. The competency restoration program (“CRP”) was created

by and is administered by these two entities and not the Fulton County Sheriff’s

Office (“FCSO”). The sole responsibility of the FCSO as it relates to the CRP is to

provide housing, security, food and staff to provide additional security (at a cost)




                                           13
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 14 of 22




for the program. To the extent there is unequal access, the FCSO is without power

to address the lack of access, and the evidence clearly demonstrated this.

   2. Plaintiffs failed to establish irreparable harm.

    The Court’s July 23, 2019 Order also does not establish a factual basis for its

determination that Plaintiffs would suffer irreparable harm if injunctive relief were

not ordered. The evidence did not establish a threshold for determining whether

Plaintiffs will suffer irreparable harm if they are not granted out-of-cell time,

making it impossible to determine whether the relief granted exceeds the

acceptable scope of injunctive relief under Rule 65 or the PLRA. There was no

evidence of any correctional, psychiatric, or medical standards that mandate four

hours of out-of-cell time per day for pre-trial detainees. It presents a manifest

injustice for the Court to include that requirement in its Order—possibly based on

testimony about prison standards—without expressly considering the potential

danger to jail personnel or impact on other inmates.

    Moreover, Plaintiffs present unique security concerns as a result of their

psychiatric disabilities which must be factored into any determination regarding

irreparable harm. The Court disallowing any inmate from being denied out-of-cell

time for any period greater than 24 hours not only removes all discretion from the

Sheriff’s Office personnel but completely fails to take into account certain security

                                         14
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 15 of 22




concerns that might require that an inmate be required to remain in her cell for a

period in excess of 24 hours.       Even if the evidence were sufficient to show

irreparable harm, Defendants cannot know whether an appeal would lie on this

basis until the Court issues its factual findings.

   3. The threatened injury to Plaintiffs does not outweigh the harm to the
      Defendants, Other Inmates, or Jail Personnel.

     Absent specific factual findings, the injunction will place an unknowable

burden on Defendants and will set a dangerous precedent on how Sheriffs across

the Country administer their correctional facilities. Courts have consistently held

that correctional facility leaders are given substantial deference in how they

administer their facilities. See Prison Legal News v. Secretary, Florida Department

of Corrections, 890 F.3d 954, 965 (11th Cir. 2018) (citation omitted) (“[U]nder

Turner we owe ‘wide-ranging’ and ‘substantial’ deference to the decisions of

prison administrators because of the complexity of prison management, the fact

that responsibility therefore is necessarily vested in prison officials, and the fact

that courts are ill-equipped to deal with such problems”). It is an extraordinarily

difficult task to maintain the safety and security of correctional facilities, as well as

the inmates. Turner v. Safley, 482 U.S. 78, 84-85 (1987). “[T]he judiciary is ‘ill

equipped to deal with the increasingly urgent problems of prison administration

and reform’ and should therefore give significant deference to judgments made by
                                           15
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 16 of 22




prison officials in establishing, interpreting, and applying prison regulations.”

Fraise v. Terhun, 283 F.3d 506, 515 (3d Cir. 2002).              Prison officials are

“accorded wide-ranging deference in the adoption and execution of policies and

practices that in their judgment are needed to preserve internal order and discipline

and to maintain institutional security.”       Hudson v. McMillian, 503 U.S. 1, 7

(1992). Here, any alleged “harm” Plaintiffs are enduring as a result of being

denied participation in the CRP, which again, these Defendants have no control

over, or not having daily access to out-of-cell time does not outweigh the safety

risks posed to Defendants, jail employees, and inmates, especially in light of the

deference courts afford jail administrators.

   4. Plaintiffs have not shown that the preliminary injunction is in the
      public’s best interest.

     The Court’s Order also did not make any specific findings related to its

determination that issuing the preliminary injunction in this case was in the

public’s best interest. The preliminary injunction arguably allows Plaintiffs to

dictate the administration of jail activities, while potentially risking the safety and

security of jail staff and employees.       It is in the public’s best interest that

Defendants be afforded significant deference in making the difficult decisions

needed to maintain jail safety. Turner, 482 U.S. at 84-85. Absent findings of fact,

there would be no avenue for Defendants to make the argument on appeal that this
                                          16
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 17 of 22




interest has been impeded. Accordingly, Defendants respectfully seek a stay or

reconsideration of the Court’s July 23, 2019 Order. It is in the public good to allow

Defendants to act within their expertise to determine how to minimize security

risks to maintain the safety of inmates, staff, and the general public.

     C.      The Order Did Not Meet the Requirements of the PLRA

      The PLRA requires that any injunctive relief awarded be “narrowly drawn,

extend no further than necessary to correct the harm the court finds requires

preliminary relief, and be the least intrusive means necessary to correct that harm.”

18 U.S.C. § 3626 (a)(2). This section of the PLRA presumably was enacted to

prevent Courts from ordering injunctive relief without due consideration to the

safety and security concerns of prison officials. Here, there is nothing to suggest

that the Court considered any alternatives to ordering Defendants to offer “at least

four hours of daily out-of-cell time to each woman assigned to B-Pod, C-Pod, and

G-Pod on at least five days each week,” including the one hour per day of outdoor

recreation or indoor gym time, which is all that is mandated by current Sheriff’s

Office policy. (See Doc. 16-21, Exh. I-3 (Fulton County Sheriff’s Office Jail

Bureau Policy No. 1200-01). Nor is there any indication that the requirement of

four hours of out-of-cell time, five days a week, corresponds to some minimal

federal standard. Further, there is no indication in the record that Plaintiffs ever

                                          17
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 18 of 22




made a showing that the relief they sought was the minimum level of intrusion

necessary to correct the violation of a federal right. Rather, they simply ignored

the PLRA’s stringent requirements. Defendants’ research has revealed no case, in

the PLRA context, in which a preliminary injunction has issued without the Court

making specific factual findings showing that these requirements have been

satisfied.

       The Court’s Order does not reflect that any alternatives were considered that

could have met the needs of both parties under less intrusive means. Simply put,

there never was any discussion of the minimum level of intrusion necessary to

correct the federal violation that the preliminary injunction is supposed to address.

Fashioning an appropriate order, including a specific factual determination

concerning the minimum level of intrusion necessary to remedy any violations of

federal law, is particularly important in this matter where lives may be at stake. As

the requirements of the PLRA were overlooked, Defendants assert that their

Motion for Reconsideration should be granted. Alternatively, Defendants ask that

the Court stay enforcement of its Order until it can make the findings of fact the

PLRA requires, including a specific factual basis for the conclusion that the relief

it granted was “narrowly drawn, extend[s] no further than necessary to correct the




                                         18
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 19 of 22




harm the court finds requires preliminary relief, and . . . the least intrusive means

necessary to correct that harm.” 18 U.S.C. § 3626 (a)(2).

   III.   CONCLUSION

      For these reasons, it is respectfully submitted that Defendants’ Motion for

Reconsideration be granted, and the Court’s decision to grant Plaintiffs’ Motion for

Preliminary Injunctive relief be reversed. Alternatively, Defendants respectfully

ask this Court to stay the preliminary injunction until such time as it has made

particularized findings of fact regarding the four prerequisites for issuing

injunctive relief under Rule 65 of the Federal Rules of Civil Procedure, as well as

the more stringent requirements for issuing prospective relief under the PLRA.

      Respectfully submitted, this 20th day of August, 2019.

                                OFFICE OF          THE      FULTON        COUNTY
                                ATTORNEY

                                Patrise Perkins-Hooker
                                COUNTY ATTORNEY
                                Georgia Bar No. 572358

                                Kaye W. Burwell
                                Deputy County Attorney
                                Georgia Bar No. 775060

                                /s/ Ashley J. Palmer
                                Ashley J. Palmer
                                Senior Assistant County Attorney
                                Georgia Bar No. 603514

                                         19
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 20 of 22




                             Michelle Arrington
                             Assistant County Attorney
                             Georgia Bar No. 023808

                             Attorneys for Defendants

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                    20
     Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 21 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA ADVOCACY OFFICE;                       )
M.J.; K.H., on behalf of themselves and        )
others similarly situated,                     )
                                               )
      Plaintiffs,                              )
                                               )   CIVIL ACTION FILE NO.
v.                                             )   1:19-CV-01634-WMR-JFK
                                               )
THEODORE JACKSON, in his official              )
capacity as Sheriff of Fulton County;          )
MARK ADGER, in his official capacity           )
as Chief Jailer;                               )
MEREDIETH LIGHTBOURNE, in her                  )
official capacity as Medical Director;         )
TYNA TAYLOR, in her official                   )
Capacity as Detention Captain;                 )
PEARLIE YOUNG, in her official                 )
Capacity as Detention Lieutenant,              )
                                               )
      Defendants.                              )
                                               )

                        CERTIFICATE OF SERVICE

      THIS CERTIFIES that on August 20, 2019, I presented this document in

Times New Roman, 14 point type, pursuant to L.R. 5.1(C) and electronically filed

the foregoing DEFENDANTS’ MOTION FOR RECONSIDERATION, OR

ALTERNATIVELY, STAY OF PRELIMINARY INJUNCTION PENDING

ISSUANCE OF PARTICULARIZED FINDINGS OF FACT with the Clerk of


                                          21
    Case 1:19-cv-01634-WMR-JFK Document 76 Filed 08/20/19 Page 22 of 22




Court using the CM/ECF system. I further certify that I provided mail notification

to the following Plaintiff, postage pre-paid:

                                  Devon Orland
                                   Anne Kuhns
                             Georgia Advocacy Office
                               1 West Court Square
                                    Suite 625
                             Decatur, Georgia 30030

                                  Sarah Geraghty
                                 Ryan Primerano
                         Southern Center for Human Rights
                               83 Poplar Street, NW
                              Atlanta, Georgia 30303

      This 20th day of August, 2019.

                                                /s/ Ashley Palmer
                                                Ashley Palmer
                                                Senior Assistant County Attorney
                                                Georgia Bar No. 603514

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0267 (Office)
(404) 730-6324 (Facsimile)




                                          22
